 LUSTRELON, INCORPORATEDLustrelon, Incorporated and Francisco Rodriguez.Case 22-CA-7549May 25, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn January 24, 1978, Administrative Law JudgeDonald R. Holley issued the attached Decision in thisproceeding. Thereafter, both the General Counseland Respondent filed exceptions and supportingbriefs,' and Respondent filed a reply brief to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions3of the Administrative Law Judge, tomodify his remedy,4and to adopt his recommendedOrder.The Administrative Law Judge concluded, interalia, that the General Counsel has failed to offer suf-ficient evidence to prove, by a preponderance thereof,that Respondent terminated the employment ofUnion Steward Rodriguez' brother-in-law, GeorgeCastro, for discriminatory reasons in violation of Sec-tion 8(a)(3) and (1) of the Act. Contrary to our dis-senting colleague, we find that the record supports theAdministrative Law Judge's result on this point.The essential facts of Castro's employment are notin dispute. Shortly after the departure of ReceivingDepartment Supervisor Cascante on an extended 6-I Respondent has requested oral argument. This request is hereby denied,as the record, the exceptions, and the briefs adequately present the issues andthe positions of the parties.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.3 We agree with the Administrative Law Judge that Respondent throughits March 17 letter sought unilaterally to remove Rodriguez as the unionsteward. In view of the Administrative Law Judge's credibility findings, therecord fully supports such a finding. In reaching this result, we do not, how-ever, rely on the Administrative Law Judge's statement that "Rodriguez wasjustified in believing upon receipt of the letter that Respondent rather thanthe Union was removing him from his position as union steward." Rodri-guez' belief in this regard is irrelevant with respect to the fact of unilateralremoval.4The Adrministrative Law Judge, citing Florida Steel Corporation, 231NLRB 651 (1977), inadvertently specified interest to be paid at 7 percent perannum: however, there the Board stated that interest will be calculated ac-cording to the "adjusted pnme rate" used by the U.S. Internal RevenueService for interest on tax payments.week absence from work in January 1977,5 Rodri-guez, then working in the receiving department, ad-vised Plant Manager Weil that additional help wasneeded in that department. At Rodriguez' requestWeil agreed to hire Castro, who at that time was in alayoff status from his regular job with a different em-ployer. Weil made it clear to Rodriguez at that timethat Castro's employment was only temporary andwould terminate upon the return of Cascante from hisleave of absence. Cascante returned to work duringthe last week in February, and Castro's temporaryemployment was terminated at the end of the firstweek in March. Thus, Castro's employment historywith Respondent was basically just what it was un-derstood to be at the time of his hire.Nevertheless, Member Jenkins would find thatCastro's termination was an act of retaliation againstRodriguez for helping certain employees secure payraises in February. In support of this conclusion, headverts to a comment by Supervisor Cascante thatCastro was discharged to get back at Rodriguez andto certain testimony that there were available jobs incertain new departments and in Castro's old depart-ment at the time of his discharge. However, these var-ious matters taken in context do not support the con-clusion our dissenting colleague would have us reach.In the first place, Rodriguez' role with respect tothe February raises was not one likely to create much,if any, management antipathy toward him. In fact, hedid little more in essence than remind management tomake certain compensatory pay raises which indeedit was preparing to make at the time of his reminder.More specifically, as a consequence of an increase inthe Federal minimum wage, certain more senior em-ployees were no longer receiving more in pay thantheir juniors. This situation had arisen before as aconsequence of an increase in the Federal minimumwage, and though Respondent had no obligation un-der its bargaining agreement to grant compensatoryincreases to the senior employees, its long-establishedpractice had been unilaterally to do so. In any event,certain senior employees came to Rodriguez, who wasthe union steward, complaining that they had not re-ceived their compensatory pay raises, and he in turnraised the matter in a meeting with management rep-resentatives. Rodriguez' testimony indicates that atthat time Respondent had already begun the paper-work preliminary to making the wage adjustments.Sometime later three senior employees complained toRodriguez that their adjustments had been inad-equate. He presented this complaint to managementat another meeting at which he also objected to theconduct of some supervisors, stating that Respondentcould get more work out of the employees if the su-All dates hereinafter are 1977, unless otherwise indicated.242 NLRB No. 56561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisors treated them better. The foregoing is, inso-far as the record indicates, the extent of Rodriguez'activities as a union steward in this episode. Clearly,they cost Respondent nothing-at least nothing thatRespondent was not already willing to pay as a mat-ter of continuing practice-and otherwise those ac-tivities seem wholly unexceptional.6Consequently,Rodriguez' conduct in regard to the wage increaseswas not of a kind that would be expected to evokerecriminatory action from Respondent, and a con-trary conclusion is unwarranted by the evidence.7Further, there is nothing in the record to suggest thatthe termination of Castro would be a plausible way ofgetting back at Rodriguez for his union activities.Thus, at the very outset the position of the dissent isseriously undermined by the wholly unsubstantial na-ture of the alleged cause of Castro's termination.Second, the dissent in support of its position ad-verts to a credited portion of Rodriguez' testimony tothe effect that Rodriguez was told by Cascante thatCastro's employment was being terminated "to getback" at Rodriguez. Indeed, the Administrative LawJudge found this credited passage from Rodriguez'testimony to be the only significant evidence in sup-port of the allegation that Castro was discriminatorilyterminated. As indicated, the Administrative LawJudge promptly stated his unwillingness to place any6 The Administrative Law Judge states that Rodriguez testified that at thesecond meeting Respondent's Plant Manager Weil said to him, "You cost me$5,000 already. What do you want me to do?" The record shows, however,that Rodriguez testified that Weil told him, "It cost me $5,000 already,Frank, what do you want me to do?" (Emphasis supplied).Nevertheless, our dissenting colleague reaches just such a conclusion andattempts to buttress it by reference to a comment made by Assistant PlantManager Riccardi to Rodriguez that Rodriguez "was making too manywaves and [Riccardi] was going to fit [Rodriguez] in cement shoes." We note,however, that Riccardi's comment to Rodriguez was made prior to the im-plementation of Respondent's decision to adjust the wages of some of themore senior employees, in accordance with its longstanding practice of doingso. Thus, Riccardi's comment cannot feasibly be construed as evidence ofrecriminatory action against Rodriguez for his role-a very minor role atthat-in Respondent's granting of these wage increases. Moreover, the rec-ord fails to show that Riccardi played any part in Respondent's decision togrant the wage increases, thus further weakening our dissenting colleague'scontention that Riccardi's comment was recriminatorily motivated by what-ever role Rodriguez may have played in Respondent's decision to grant thewage increases. Finally, the record establishes that Riccardi's comment wasmade in reference to Rodriguez' activities on behalf of employee Juan Cas-tro, not Rodriguez' brother-in-law, George Castro, Thus, the facts of thiscase fail to establish any casual connection between Rodriguez' minor role inRespondent's decision to grant the wage increases, Riccardi's comment toRodriguez, and the termination of George Castro's temporary term of em-ployment. Therefore, while it is clear that Riccardi's comment is evidence ofhostility on the part of Respondent towards Rodriguez, it is equally clearthat the hostility toward Rodriguez evidenced by Riccardi's comment had nobearing on the scheduled termination of Castro's temporary term of employ-ment."In crediting this aspect of Rodriguez' testimony, the Administrative LawJudge states that Cascante denied that he told Rodriguez that Respondentterminated Castro to get even with Rodriguez. The record establishes, how-ever, that Cascante made no such denial. Cascante's testimony on this issueis as follows:Q. (Respondent) Before you left on vacation] did anyone talk to youabout hiring a Mr. Castro?A. (Cascante) No.undue emphasis upon Cascante's remark because itwas clear to him, as it is to us, that Plant ManagerWeil, not Cascante, directed the termination of Cas-tro's temporary employment and that the terms ofthat employment, including the scheduled termina-tion thereof, had been established and agreed uponbetween Weil and Rodriguez 6 weeks earlier, whileCascante himself was on vacation in Chile.9It is clearQ. When you came back, was a Mr. Castro working there?A. I saw him there, he was the brother-in-law.Q. And when you came back, did you thereafter lay off Mr. Castro?A. Not immediately. When I noticed that there [were] too many of usin the plant, I spoke to the manager [to see] if we could send him toanother building. That is the reason why I gave him the layoff. Becausethere were too many.Q. Did anybody tell you to lay him off because he was Rodnguez'brother-in-law?A. No.Q. Did anybody tell you to lay him off because Rodriguez was in theunion?A. No. The reason was because there were too many in the building.Q. Did you ever hear anyone say that they wanted to lay off Mr.Castro for anything to do with Mr. Rodriguez.A. No.Q. (General Counsel) Mr. Cascante, you stated that you had a con-versation with Mr. weil in which you requested Mr. Weil to transferMr. Castro to another department?A. Yes.Q. Were employees being hired in other departments?A. No, that I don't know.Q. Do you know if any new departments were being opened?A No, my building is completely separated from the others.Thus, having been asked, Cascante denied ever having been told to lay offCastro because of Castro's relationship to Rodriguez or because of Rodri-guez' union activities. However, not having been asked, Cascante never de-nied telling Rodriguez that Castro was being terminated "to get back" atRodriguez. Furthermore, even an affirmative response to such a question,had it been asked, would not have been inconsistent with Cascante's earlierdenials that he had been told by anyone else that Castro was to be terminatedto get back at Rodriguez. In any event, we find that on the strength of thisrecord, Cascante's remark to Rodriguez was, at most, nothing more thanCascante's own personal opinion as to why Castro was being terminated-anopinion in no way based on any guidance or information given to him byWeil or any other official of Respondent. As such, it was quite properlydiscounted by the Administrative Law Judge in his evaluation of evidence insupport of the allegation that Castro was discriminatorily terminated.9 Our dissenting colleague contends that, in discounting the significance ofCascante's remark to Rodriguez that Castro was being terminated "to getback" at Rodriguez, the Administrative Law Judge ignored Cascante's testi-mony that he discussed the termination with Plant Manager weil. Our col-league further contends that, having ignored such record evidence that Cas-cante was involved in "management discussions" leading to Castro'stermination, the Administrative Law Judge failed to draw an inference thatCascante was privy to the "real reasons" for the termination. The sum totalof Cascante's testimony about his discussion with Weil regarding Castro'stermination is that which is contained in the preceding footnote. It showsthat Cascante recognized that Castro was not needed in the department(understandably, since Castro was hired only as a temporary fill-in duringCascante's absence), that Cascante attempted to have Castro transferred tosome other department, and that Weil apparently chose to abide by hisearlier decision to terminate Castro's temporary employment upon Cas-cante's return-a decision in which, as seen, Cascante played no part what-soever. Nevertheless, our dissenting colleague suggests that in adopting thisview of the facts, we are like someone who attempts to understand andappreciate a three-act play by viewing only acts I and Ill. But we find thatthe employment drama of George Castro is a play set in two-not three-acts. In act I Castro is hired for a temporary term of employment to coincidewith the temporary absence of Fernando Cascante. In act II Cascante re-turns. and Castro departs. The final curtain falls; the play is over. AlthoughCascante had a bit part in act II, he had no role in the production or direc-tion of the play itself.562 LUSTRELON. INCORPORATEDfrom the above that the decision to terminate Castro'stemporary employment was made simultaneouslywith the decision to initiate it; that Cascante himself,on vacation in Chile at the time these simultaneousdecisions were made, played no part therein: thatCastro's employment in fact terminated essentiallywhen it was initially scheduled to terminate, uponCascante's return; and that Cascante's remark toRodriguez as to why Castro was being terminatedamounted to nothing more than Cascante's unin-formed and unsupported personal opinion, properlydiscounted as such by the Administrative Law Judge.Third, in support of his position that Castro's ter-mination was unlawful, our dissenting colleague ad-verts to certain testimony of Rodriguez that just priorto Castro's termination Respondent opened up twonew departments, which required 25 new employees.Respondent categorically denied the truth of such as-sertions, and the Administrative Law Judge was "un-willing to credit" Rodriguez' sweeping assertions oftwo new departments and 25 new employees aroundthe time of Castro's termination. Nevertheless, thedissent contends an inference adverse to Respondentshould be drawn from its failure to produce businessrecords in support of its denial of Rodriguez' asser-tion. But, as counsel for the General Counsel herselfnotes in her brief, she had subpenaed the relevantdocuments-and it appears that the subpena wascomplied with-yet she failed to produce the docu-ments to support Rodriguez' claim concerning newdepartments and employees.'0Consequently, if an ad-verse inference based on the nonproduction of busi-ness records is to be made, the record would seem tosupport making that inference against the GeneralCounsel's and dissent's position, not against that ofRespondent. But we need not go so far. The Adminis-trative Law Judge in effect discredited Rodriguez' tes-timony about two new departments and 25 new em-ployees, and in the absence of any cogent reasons fordoing otherwise, we are content to leave the matterthere.Finally, our dissenting colleague also refers to an"admission" on the part of Cascante, to the effect thatRespondent needed additional workers in the receiv-ing department, as undercutting Respondent's as-serted lawful reason for terminating Castro's employ-ment. The "admission" to which our colleague refersappears in Rodriguez' testimony on direct examina-tion, in which Rodriguez asserts that Cascante toldhim, "They don't see why they should give him lay-off because they need another guy in there anyway."Assuming, arguendo, that this hearsay passage from10 In her bnef, counsel for the General Counsel noted that she did subpenathe documents in question, but did not examine them and was unaware oftheir contents.Rodriguez' testimony can be construed as an admis-sion on the part of Cascante, and further assuming.arguendo, the accuracy of the contents of this passageas to a need for an additional employee in the receiv-ing department, this evidence must necessarily beevaluated in light of Respondent's credited explana-tion that the new employee who was hired into thereceiving department shortly after Castro's termina-tion was an undercover private detective who was en-gaged surreptitiously to investigate suspected thefts inthat department. Our dissenting colleague's doubt ofthe truth of that explanation is not an adequateground for upsetting what are in effect the Adminis-trative Law Judge's credibility resolutions with re-spect to this matter.In summary, it appears that Castro was terminatedessentially when he was originally scheduled to be atthe time of his hire, that Respondent's practice andnot Rodriguez' activities brought about the wage in-creases purportedly causing Castro's termination, andthat the evidence is uncertain at best concerning thecontinued availability of work for Castro at the timeof his discharge. Consequently, contrary to our dis-senting colleague, we affirm in these circumstancesthe Administrative Law Judge's conclusion that theGeneral Counsel has failed to prove by a preponder-ance of the evidence that Castro was unlawfully ter-minated.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Lustrelon, Incorporated,Edgewater, New Jersey, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges that the discharge ofGeorge Castro was unlawful.MEMBER JENKINS, concurring in part and dissentingin part:Like my colleagues, I adopt the AdministrativeLaw Judge's findings that Respondent violated theAct by threatening Union Steward Rodriguez, by at-tempting to oust Rodriguez as steward, and by dis-charging Rodriguez, all in retaliation for Rodriguez'persistence in pressing employee grievances. Unlikemy colleagues, however, I do not agree with the Ad-ministrative Law Judge that the General Counselfailed to prove by a preponderance of the evidencethat Respondent laid off Rodriguez' brother-in-law,George Castro, as part and parcel of its effort to re-563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaliate against Rodriguez and to dissuade him fromhis union activities."In brief, the record shows that Castro was hired inJanuary 1977 after Rodriguez, who had not yet as-sumed the duties of union steward, approached PlantManager Weil and informed Weil that Castro was hisbrother-in-law and was in need of a job because hehad been laid off by another employer. Weil offeredCastro a position as a receiving clerk in Respondent'sshipping and receiving department pending the re-turn of Fernando Cascante, the department supervi-sor, from an extended vacation in Chile.Castro was laid off on March 4, 1977, allegedlybecause Cascante's return to work meant that Re-spondent no longer had need of Castro's services. Thelayoff followed by a day or two a grievance meetingbetween Rodriguez and Weil during which Weil com-plained that Rodriguez, by his diligence in pressingemployee grievances, "cost me $5,000 already." Asfound by the Administrative Law Judge, at the closeof this conversation Weil remarked that he intendedto lay off some employees, starting with the receivingdepartment, where, as Weil carefully pointed out,Castro and Rodriguez would be the first to go, as theyhad the least seniority. However, Rodriguez re-sponded that under the contract as union steward hecould not be among the initial layoffs.Shortly thereafter, according to Rodriguez' cred-ited testimony, he was approached by SupervisorCascante, who told him that Respondent intended tolay off Castro even though Castro was a good workerand even though "they need another guy in thereanyway." Cascante further explained that Respon-dent was laying off Castro "go get back" at Rodri-guez. After Castro was laid off on March 4, Rodri-guez sought out Cascante and Weil and asked whyRespondent did not transfer Castro to another de-partment.'2According to Rodriguez, Weil simplywalked off when asked about the possibility of trans-ferring Castro. Rodriguez further testified that aboutthe time of Castro's layoff Respondent was in the pro-cess of staffing two new departments and had alreadyhired approximately 25 new employees by the end ofFebruary. In addition, the record shows and the Ad-ministrative Law Judge found that shortly after Cas-tro was laid off Respondent hired Lopez Chavez andassigned Chavez to the receiving and shipping depart-" It is, of course, well settled that a layoff or other adverse job action forsuch a motive is violative of the Act. See, generally, Vanella Buick Opel, Inc.,191 NLRB 805, 815 (1971); American Grinding & Machine Co., 150 NLRB1357, 1370 (1965).12 The testimony of Respondent's own witnesses established that in thepast Respondent has attempted to transfer employees rather than lay themoff. The record further establishes that most of the work performed at theplant requires little in the way of skills or training. Moreover. Weil concededthat Castro was such a good employee that he would have been offeredpermanent employment had a position "been open."ment, where he performed work previously per-formed by Castro.In declining to find a violation predicated on Cas-tro's layoff, the Administrative Law Judge reasonedthat Respondent knew when it hired Castro that hehad been laid off by another employer and thereforeoffered him a job that would last only until Cascantereturned to work. The Administrative Law Judgelargely discounted Cascante's statement to Rodriguezthat the Company was going to lay off Castro "to getback" at Rodriguez. In so doing, the AdministrativeLaw Judge concluded that Weil actually ordered thelayoff and that the layoff was consistent with the tem-porary nature of Castro's job. Finally, the Adminis-trative Law Judge concluded that testimony that Re-spondent opened two new departments and hired 25new employees-yet refused to transfer Castro-wasundercut by the failure of either Respondent or theGeneral Counsel to place in evidence "the best evi-dence"; i.e., Respondent's books and records. Andthe Administrative Law Judge accepted Respondent'sexplanation that Chavez, hired to do Castro's work inthe receiving and shipping department, was employednot because of Respondent's work requirements, butrather because Respondent had suffered losses in thatdepartment, and Chavez was a licensed detective.In my view, the Administrative Law Judge's treat-ment of the Castro layoff is a classic case of missingthe forest for the trees." In the first place, whether ornot Castro was originally hired on the understandingthat his job in receiving and shipping was temporaryand might end with Cascante's return, Cascante infact returned from vacation in late February, yet Cas-tro was not terminated until after Rodriguez arousedRespondent's animus by securing wage adjustmentsfor employees in early March. Moreover, the connec-tion between Rodriguez' efforts on behalf of employ-ees and the precipitous termination of his brother-in-law is hardly speculative or conjectural.'4Even anobtuse employee would be unlikely to miss the importII My colleagues' approach to this case is similar to the one taken by theAdministrative Law Judge and is just as wrong. The burden of their argu-ment appears to be that Castro's termination could not have been unlawfullymotivated and violative of the Act because his "employment history ... wasbasically just what it was understood to be at the time of his hire." Thisreasoning, although neat, is totally unpersuasive. Thus, using the same logic,one might as well argue that to understand and appreciate a three-act playone need only view the opening scene of act I and the closing scene of actIll.14 Unfortunately, the same cannot be said for the majority's totally unwar-ranted surmise that "Rodriguez' conduct in regard to the wage increases wasnot of a kind that would be expected to evoke recriminatory action fromRespondent ...." Plainly enough, Rodriguez was a thorn in Respondent'sside, not only because he pressed Respondent on the matter of wage adjust-ments but also because of his enthusiastic advocacy of employee grievances.Thus the Administrative Law Judge found, and my colleagues concede, thatAssistant Plant Manager Riccardi told Rodriguez he "was making too manywaves and he was going to fit him in cement shoes." My colleagues, however.discount the significance of this as an expression of Respondent's hostilitytoward Rodriguez with the observation that there is no evidence of a "causalconnection" between Rodnguez' conduct, Riccardi's remarks, and George564 LUSTRELON, INCORPORATEDof Weil's comments to Rodriguez, coupling as theydid Weil's chagrin over paying wage adjustmentswith the prediction that there would be layoffs in re-ceiving and shipping, where, as he pointed out, Rod-riguez and Castro were the least senior workers. Anyremaining doubt about Respondent's motivation isdispelled by Foreman Cascante's admission that therewas work remaining for Castro in receiving and ship-ping at the time of the layoff.1Additionally, the Administrative Law Judge erredin his treatment of the evidentiary issue raised byRodriguez' testimony that Respondent, at approxi-mately the same time as it terminated Castro, was inthe midst of staffing two new departments. Contraryto the Administrative Law Judge's suggestion, Re-spondent's failure to introduce its own business rec-ords to support its denial of Rodriguez' testimonyplainly warrants an inference that production of thoserecords would reveal facts inconsistent with Respon-dent's position.'6And the Administrative Law Judgecompounded his error by overlooking or ignoringForeman Cascante's testimonial admission thatshortly after Castro's layoff Respondent assigned newhelp to the receiving and shipping department be-cause Cascante "had a lot of work that had to bedone."'In short, all the relevant facts and circumstancessurrounding Respondent's decision to lay off Cas-tro-including Respondent's animus toward Rodri-guez, the timing of the layoff, and the admission ofRespondent's supervisory personnel at the time of thelayoff and thereafter at the hearing-plainly demon-Castro's termination. In short, the majority again proves the wisdom of theadage that you can lead a horse to water, but you cannot make it drink.Finally, my colleagues intimate they would not find a violation here inpart because it strikes them that Respondent would not have retaliatedagainst Rodriguez by terminating the employment of his brother-in-law. Tostate this proposition is sufficient to rebut it.11 In discounting the significance of Cascante's statement to Rodriguez, theAdministrative Law Judge ignored Cascante's testimony that he discussedthe layoff with Plant Manager Weil. Having ignored the record evidence thatCascante was involved in management discussions leading to Castro's layoff,the Administrative Law Judge failed to draw the inference, an inferenceplainly reasonable under all the circumstances, that Cascante was privy tothe real reasons for the layoff, reasons which he thereafter accurately re-ported to Rodriguez. See Poloron Products of Mississippi, Inc., 217 NLRB(1975); West Coast Casket Co., 192 NLRB 624 (1971).The Administrative Law Judge also failed to consider that as foreman ofthe receiving and shipping department, Cascante was in the best possibleposition to assess Respondent's work requirements in that department, and,accordingly, Cascante's admission to Rodriguez that "they need another guyin there anyway" undercuts Respondent's asserted reason for the layoff.i' See Pepsi Cola Bottling Company, 187 NLRB 15, 19 (1970); L B. FosterCompany, 168 NLRB 83, 86 (1967).i7 Nor is the damage to Respondent's case repaired even accepting, argu-endo, Respondent's explanation that Chavez, the individual assigned to doCastro's job, was a detective. Thus it may have been a happy circumstancefor Respondent that Castro's job was available when the need for surveil-lance over employees in the receiving and shipping department became ap-parent in early March. This does not, however, detract from the recordevidence that at the time of the layoff, and thereafter, there was work avail-able in the department, and Respondent needed "another guy in there any-way..strate the pretextual nature of the asserted reasons forthe layoff and reveal the unlawful real reason for Re-spondent's action, to wit, Respondent's desire to in-timidate Rodriguez and to dampen his enthusiasm forunion activities. Given this record, the AdministrativeLaw Judge's conclusion that the General Counselfailed to meet his burden of proof, as well as my col-leagues' acceptance of that conclusion, is not merelyunwarranted, it is incomprehensible. Accordingly, Imust dissent.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge: Upon acharge filed by Francisco Rodriguez (herein called theCharging Party and/or Rodriguez) on March 23, a com-plaint was issued on May 6, 1977.'Summarized, the complaint alleges that Lustrelon, Incor-porated, (herein called Respondent) violated Section 8(a)(I )of the Act by threatening employees with discharge if theycontinued to press grievances and by notifying Rodriguezby letter that he could no longer act as union steward. Itfurther alleges that Respondent violated Section 8(aX I) and(3) of the Act by discharging employees Rodriguez andGeorge Castro because they joined or assisted the Union orengaged in other protected concerted activities.' Respon-dent's answer denied the commission of the unfair laborpractices alleged.The case was heard before me in Newark, New Jersey,on August 4 and 5, and posthearing briefs were filed byRespondent and the General Counsel. Upon the entire rec-ord and the briefs of the parties, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleges and the answer admits that Lustre-Ion, Incorporated, maintains its main office and principalplace of business at I River Road, Edgewater, New Jersey,where it is engaged in the manufacture, sale, and distribu-tion of lamps and related products. During the 12 monthspreceding issuance of the complaint, it purchased from sup-pliers located outside the State of New Jersey and sold anddelivered to purchasers located outside the State goods andmaterials valued in excess of $50,000. It was admitted, andI find, that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.' All dates are in 1977 unless otherwise stated.2 The General Counsel amended the complaint at the opening of the hear-ing to allege that Joe Martinez. Fernando Cascante, and Gabriel Riccardiwere at all times material agents of Respondent and supervisors within themeaning of Sec. 2(11) of the Act and to allege that in February or MarchRiccardi threatened Rodriguez with reprisal if he continued to press grinev-ances.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE lABOR ORGANIZATIONIt was admitted, and I find, that Amalgamated Local298, AFL-CIO (herein called the Union), is a labor organi-zation within the meaning of Section 2(5) of the Act.111. THE ALI(iEDi) UNFAIR LABOR PRACTICESA. IssuesThe issues posed by the complaint in its final amendedform are:I. Whether Plant Manager Walter Weil warned employ-ees in late February that they would be laid off if theycontinued to present and press grievances pursuant to acollective-bargaining agreement.2. Whether Assistant Plant Manager Riccardi threatenedFrancisco Rodriguez with reprisals if he continued to pre-sent and press grievances pursuant to a collective-bargain-ing agreement.3. Whether Respondent terminated George Castro inviolation of Section 8(a)(3) of the Act.4. Whether Respondent violated Section 8(a)(1) of theAct by informing Rodriguez by letter dated March 17 thathe could no longer act as union steward.5. Whether Respondent terminated Francisco Rodriguezin violation of Section 8(a)(3) on March 21, 1977.B. FactsRespondent employs approximately 120 employees at itsEdgewater, New Jersey, lamp plant. Amalgamated Local298, AFL-CIO, represents its production and maintenanceemployees, and the parties were, at all times material in thiscase, signatory to a subsisting collective-bargaining agree-ment.The record reveals Respondent's employees are super-vised by, inter alia, the following: Harold Schiller, pres-ident; Walter Weil, vice president and plant manager; Da-vid Goldberg, vice president; Gabriel Riccardi, assistantplant manager; Fernando Cascante, supervisor of the re-ceiving department; and Jose Martinez, supervisor of thelamp departmentRodriguez was originally employed by Respondent onJanuary 5, 1976. He worked from that time until May II11,1976, in the receiving department under the supervision ofForeman Cascante. While Rodriguez testified at the hear-ing that he was laid off by Respondent on May 11, 1976, Icredit the testimony of Weil and office employee LillianCupelli, which reveals he quit his job to open his own busi-ness.4In December 1976 Rodriguez contacted Cascante, seek-ing reemployment. Weil credibly testified that CascanteIt was stipulated, and I find, that the named individuals are supervisorsand agents of Respondent within the meaning of Sec. 2(1 1) of the Act. Addi-tionally, Respondent admits, and I find, that Fay Raphael, Respondent'scontroller, acted as Respondent's agent when she signed a letter in evidenceas Joint Exh, 2.4 Both Weil and Cupelli testified that Rodriguez quit but requested thatRespondent report the termination as a layoff to enable him to collect unem-ployment. Cupelli, in particular, was a more impressive witness than Rodri-guez, and company records prepared by her contemporaneously with theevent support her testimony.consulted him after Rodriguez called. and he told Cascantethey could not use another employee at that time. Weilfurther testified that Cascante subsequently discussed thesituation with him a second time, indicating that he [Cas-cante] planned to be off work for an extended period start-ing in mid-January and that he felt Rodriguez could satis-factorily perform his work while he was gone. Weil thenaccepted Cascante's recommendation that Rodriguez behired to perform Cascante's work in his absence, and Rod-riguez was rehired as assistant receiving clerk on January 4,1977.When Rodriguez was rehired by Respondent there wassome question as to whether his seniority should date fromthe original date of hire or the most recent date of hire.Cupelli raised the question when the employee reportedand indicated Weil might give Rodriguez seniority from hisoriginal date of hire.' When Rodriguez received his first payafter rehire, he noted that union dues had been deductedand that he was given Blue Cross-Blue Shield coverage byRespondent. As the subsisting agreement between Respon-dent and the Union provides employees must join theUnion 31 days after hire and that Blue Cross-Blue Shieldcoverage will be provided after the employee has workedfor Respondent for I year, I infer that Respondent decidedin early January to compute Rodriguez' seniority from hisoriginal date of hire.Cascante left for Chile on January 18 and remained offthe job until the end of February. Rodriguez testified thatabout a week after Cascante left he informed Weil theyneeded help in the receiving department, and he recom-mended that Weil hire his brother-in-law, George Castro,who was on layoff from United Parcel Service (U.P.S.).Weil accepted the recommendation, indicating Rodriguezcould bring his brother-in-law in at $3 per hour to assist inthe receiving department until Cascante returned to work.In early February, the then acting union steward at theplant, Emilio Henrique, a/k/a Cottini, asked Rodriguez ifhe would accept the union steward position. At or aboutthe same time Henrique circulated a petition to name Rod-riguez steward, and some 62 employees allegedly signed thepetition. Rodriguez accepted the position and notified Weilon or about February 4 that he had been selected unionsteward and that Henrique would be his assistant. Addi-tionally, Rodriguez contacted Peter De Carlo, a Union rep-resentative, and the latter came to the plant, inspected thepetition, and telephoned the Union in Rodriguez' presenceto inform it that Rodriguez was the official union steward atthe plant.6At the time Rodriguez was appointed union steward, therecord reveals, some of Respondent's older employees weredissatisfied with the pay they received, as the Federal mini-'The subsisting collective-bargaining agreement between Respondent andthe Union (J. Exh. I) reveals an employee loses his seniority by, inter alia,quitting or being in layoff status for more than 6 months. Rodriguez was notcontractually entitled to senionty from his original date of hire when rehired.6 De Carlo, who testified at the hearing, admitted Rodriguez told him atthe plant in February that the employees had selected him as their steward,but he denied he saw a petition or indicated that Rodriguez was appointedby the Union as steward. De Carlo exhibited considerable animosity towardsRodriguez, and his demeanor while on the witness stand was most unimpres-sive. I credit the testimony of Rodnguez, which serves as the basis for thefinding set forth above.566 LUSTRELON. INCORPORATEDmum wage had changed January , and new hires werecoming into the plant at rates of pay which equaled those ofolder employees. While the collective-bargaining agreementdid not obligate Respondent to effectuate a pay adjustment,Rodriguez discussed the complaint of employees with Weil,and appropriate adjustments were made on or aroundMarch 2. Thereafter, several employees claimed their paywas not adjusted sufficiently, and Rodriguez brought suchcomplaints to Weil's attention. During discussion of the lat-ter alleged individual adjustment complaints, Rodrigueztestified, Weil told him, "You cost me $5,000 already, whatdo you want me to do." Rodriguez thereupon respondedthat supervision was not treating the employees fairly, andWeil agreed, indicating he planned some supervisorychanges. During the same conversation, Weil stated he in-tended to lay off some employees, starting with the receiv-ing department, where Castro and Rodriguez would be laidoff, as they had the least seniority. Weil then explained thathe had been watching Rodriguez, liked his work, and sawhe could communicate with people. He further indicatedthat while he would lay Rodriguez off, he would like tobring him back as a supervisor or as an assistant supervisorwhen an opening occurred. Rodriguez informed Weil thathe liked his present job and did not want to be a supervisor.Additionally, he informed Weil he could not lay him off,because he was the union steward.'Shortly after Rodriguez and Weil had the layoff-supervi-sor discussion, Weil visited the printshop, where Henriqueworked. Rodriguez testified without contradiction that hethen asked Weil if he intended to lay him off because hewas making too many waves. Weil replied, "No," that hewas serious about wanting to make him a supervisor. Hen-rique entered the conversation by stating he did not thinkwhat he was trying to do to Rodriguez was right, and Weilinformed Henrique that he had better be careful, that heshould know where he stands with the Company.BRodriguez testified that Assistant Plant Manager Ric-cardi threatened him while he was representing an em-ployee who had allegedly injured his eye on the job in mid-February. The employee, Juan Castro, appeared at theplant on Monday, February 14, and claimed he had gottenmetal in his eye while operating a machine the precedingFriday. He was sent to the company doctor, who concludedthe employee had a sty and that there was nothing in hiseye. The employee returned to the plant, indicating hecould not work and desired to see his own doctor. Rodri-guez testified that 8 days later he approached Riccardi todiscuss a rumor that Respondent intended to terminateCastro. Rodriguez claims that Riccardi then told him hewas making too many waves and he was going to fit him incement shoes. Rodriguez testified that his reply was to theeffect that the Mafia wasn't what it used to be and that theWhile Rodnguez and Well descnbed the conversation similarly, I basemy findings upon Weil's testimony, as Rodriguez erroneously placed theconversation as having occurred by February, and he erroneously testifiedthat Henrique was a witness to the conversation. In his preheating statementRodriguez indicated he told Henrique about the conversation that aftennoon.Rodriguez admitted that Weil appeared to be serious when offering him asupervisory position.i Weil did not deny the remarks attributed to him. As Hennque was fireda short time later for falsifying entries on his timecard, I infer Well wasindirectly making reference to Henrique's timecard activities at the time.conversation then turned to discussion of whether Respon-dent had goggles which the machine operators could use.Riccardi denied that Rodriguez discussed the Castro situ-ation with him at any time and claimed the "cement shoes"comment was made under different circumstances. His ver-sion was that Rodriguez and several other persons were inhis (Riccardi's) office having coffee one day when Rodri-guez informed him that the western New York Mafia hadtaken over the shop. Riccardi claims he replied: "Franky,you may be sure if you ever do something to me, do it right.Then I don't get out of the floor because if I get out thefloor you done something to me, I make cement shoes outof you." I credit Rodriguez.9On Friday, March 4, Rodriguez' brother-in-law, GeorgeCastro, was laid off. Rodriguez testified he discussed thelayoff with his immediate supervisor, Cascante, and the lat-ter told him he had been instructed to lay Castro off at theend of the first week in March, but he didn't want to do itbecause Castro was a good worker, and they could use himin the receiving department. Rodriguez further testifiedCascante told him he felt the Company was laying Castrooff to get even with Rodriguez.'°During their discussionconcerning Castro, Rodriguez asked Cascante if it was pos-sible to transfer Castro to another department rather thanlay him off. Cascante told Rodriguez he would have to dis-cuss the matter with Weil. Rodriguez then went to Weil,who told him he couldn't transfer Castro to another depart-ment.If Rodriguez interpreted Riccardi's comment concerning"cement shoes" as a warning that he should temper hissteward activities, the record reveals he ignored the com-ment. Subsequent to his activities in the Castro matter, hetestified, he attempted through Weil to obtain payment ofthe doctor and hospital bills incurred by a female employeewho had recently had a baby. Weil referred him to theUnion, as the employee was covered by its plan rather thanRespondent's Blue Cross-Blue Shield plan. Thereafter, inearly March, Rodriguez and several other employees pro-tested when assigned to unload a truck carrying chain usedin the manufacture of lamps because the boxes of chainswere not palletized. The employees, including Rodriguez,refused to unload the truck, and a foreman and the driverunloaded the truck.At the time that Rodriguez and others refused to unloadthe truck mentioned above, Foreman Cascante informedRodriguez that he could no longer talk to employees with-out permission. Cascante explained that he had been in-formed that an employee having a grievance would ask hissupervisor for permission to talk to the steward, that thegrievant's supervisor would discuss the matter with Ric-cardi, and that Riccardi would then contact the steward'sforeman, Cascante, who, together with Riccardi, would de-9 While Riccardi denied that Rodriguez had pressed any grievances involv-ing Juan Castro with him. he did not deny that Rodriguez attempted tocause Respondent to supply machine operators with goggles. This, coupledwith the fact that Rodnguez was thoroughly familiar with Castro's situation,convinces me that h attempted to assist the employee and that Riccardi'sdenial that Rodriguez assisted Castro and his denial that he threatened Rod-riguez are not credible.1' Cascante denied he told Rodriguez the Company laid Castro off to geteven with him (Rodriguez). I credit Rodnguez567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcide whether the steward should be given permission to goto the grievant's workplace.Apparently a week after the chain truck incident, Rodri-guez and another employee refused to unload a truckloaded with lampshades. On that occasion Weil went to thework location and told Rodriguez they had been asked tounload a company truck, and if they refused to perform thework task, they would be fired. They unloaded the truck.On March 8 Emilio Henrique, the assistant union stew-ard, was fired for making false entries on his timecard. Rod-riguez discussed the reason for the termination with Weil,who originally told him he did not have to discuss the situ-ation with him, but then indicated that he had been firedbecause he quit work earlier than his timecard indicatedand that his timecard manipulations had become commonknowledge throughout the plant and could no longer beignored. Rodriguez testified without contradiction that hethen told Weil he needed an assistant steward, and Weilinformed him he did not think he needed an assistant. Rod-riguez credibly testified that Union Agent De Carlo came tothe plant to discuss the Henrique termination with Weiland that De Carlo indicated he would file a grievance butnever did.On March 17 three employees were given written warn-ings because of absenteeism. When Rodriguez learned ofthe warnings he attempted to cause their immediate super-visor, Jose Martinez, to rescind them. The record fails toreveal the ultimate disposition of the grievance.When he received his paycheck on March 18 Rodriguezwas given a letter signed by Fay Raphael, Respondent'scontroller. The letter provided:March 17, 1977Mr. Francisco Rodriguez712-14th StreetUnion City, NJ 07087Dear Mr. Rodriguez:Enclosed is check for $10.00-this represents uniondues deducted from your wages in January and Febru-ary 1977. The deduction for union dues was a clericalerror on our part and was discovered during a recentroutine audit of our files.Since you voluntarily left your job to go into yourown business venture in May of 1976, any subsequentrehiring would be on the same basis as that of a newemployee.In essence, this means that we would not begin todeduct union dues from your wages until February 4,1977, 30 days after you were hired. We will resumedeductions from your wages for union dues beginningthis week.As per the by-laws of the union, only persons havingbeen full-time employees for one year are eligible to beelected shop-steward. Therefore, the waving of uniondues, in lieu of holding this position cannot apply toyou.We have also made a clerical error in your case byenrolling you in our medical program as of January 4,1977, when you should have been enrolled as of April4, 1977.Since this was our clerical error, we will absorb thecost. However, we wish to again state that this was anerror on our part.We hope that this letter satisfactorily explains thesituation and, of course, if you have any questions, feelfree to speak with me.Cordially yours,Fay RaphaelControllerLustrelon Inc.cc: Walter WeilWilfred GobboFR: ilRespondent's Vice President David Goldberg testified heactually dictated the above-quoted letter which was signedby Raphael. He testified that on an unspecified date a Mr.Gobbo of the Union telephoned him and asked why theUnion was not receiving dues on Rodriguez. Goldbergclaimed he put Gobbo on hold and asked the payroll clerk,who checked Rodriguez' card and said dues were not beingsent to the Union for Rodriguez, as he was the shop stew-ard. Goldberg testified he relayed such information toGobbo, and the latter informed him that "Frank was notshop steward and that we should immediately start deduct-ing dues." According to Goldberg, the alleged conversationwith Gobbo caused him to dictate the letter given to Rodri-guez on March 18."Rodriguez testified that his understanding of the March17 letter was that he had been "fired" as union steward byRespondent. He reacted by informing employees that Re-spondent had fired him from his steward position. On Mon-day, March 21, the record reveals, Respondent discoveredthat one of its high lifts had been disabled, as the ignitionkey had been broken off, and its spark plug wires had beenripped out. Rodriguez credibly testified that he declined torepresent employees that day, telling them he was no longerthe union steward.2During the course of the day severalemployees indicated they would walk out if Rodriguez wasnot their union steward. Rodriguez testified he attempted,without success, to contact the Union concerning the stew-ard matter on Monday.The record reveals that Rodriguez finally contactedUnion Representative De Carlo on Tuesday morning. Rod-riguez credibly testified he told De Carlo that the Companyhad given him a letter which stated he could not be theunion steward, that the employees were discussing a striketo protest the action, and that the requested that De Carlocome to the plant. De Carlo replied he hadn't seen a copyof the letter and had no time to come to the plant.'I Gobbo was not called as a witness, and while Respondent's payrollclerks testified at the hearing, they were not interrogated concerning theabove-described incident.12 Weil testified Rodriguez was fired on March 21, when he attempted tocause employees to engage in a strike in violation of the no-strike clause inthe collective-bargaining agreement. As Weil erroneously placed the chaintruck incident as having occurred in late February or early March, and otherwitnesses place the beginning of the strike on March 22, 1 find Rodriguezwas terminated on MNarch 22, 1977.'3 De Carlo inferentially denied the conversation, as he claimed he learnedRespondent's employees were on strike when he read a message left by anemployee on March 22. Rodriguez was the more impressive witness, and Icredit his testimony.568 LUSTRELON, INCORPORATEDShortly before noon on March 22, Rodriguez informedRespondent's employees that he wanted to meet with themin Respondent's parking lot at noon. Riccardi heard rumorsof an intended strike and relayed them to Weil. Shortlybefore noon Rodriguez stationed himself near Respondent'stimeclock to urge first-floor employees, whose lunchtimewas from 11:30 a.m. to 12 m., to go to the parking lot ratherthan return to work. Weil then approached Rodriguez atthe timeclock and informed Rodriguez that he was callingan illegal strike. Rodriguez claims he told Weil he justwanted to meet with employees in the parking lot, and Weilclaims Rodriguez agreed he was calling the employees outon strike.' In any event, as employees started for the park-ing lot, Weil informed Rodriguez he was fired for calling anillegal strike, and he told the employees they would be firedif they walked out. After he was told he was fired, Rodri-guez informed the employees Respondent could not firethem if they wanted to strike, and within a short time mostof the employees left the plant. They were thereafter evictedfrom Respondent's property and from an adjacent corpora-tion's property by police and remained on strike Tuesdayand Wednesday.On Tuesday or Wednesday, while Respondent's employ-ees were on strike, Rodriguez caused Tony Carrero, pres-ident of another union, and that union's attorney to cometo the plant to meet with Respondent's management. Theoccurrences during that meeting are not revealed by therecord. Subsequently, De Carlo came to the plant late dur-ing the afternoon of March 23. He chastised Rodriguez forcausing the strike and caused the employees to return towork on Thursday, March 24, by promising that the Unionwould negotiate concerning the disagreement with theCompany.'Analysis and ConclusionsA. The Alleged 8(a)(1) ConductBy Plant Manager WeilThe General Counsel contends that Respondent violatedSection 8(a)(l) of the Act when Weil informed Rodriguezthat he intended to lay him off and possibly recall him to asupervisory position. I find no merit in this contention.As previously indicated, Weil originally refused to rehireRodriguez in December of 1976, because he felt Respon-dent's receiving department was fully staffed. Subsequently,the departmental foreman, Cascante, caused Weil tochange his mind when he observed that Rodriguez couldperform his duties while he was absent in connection withhis intended trip to Chile. Thus, the record reveals thatRodriguez and, subsequently, his brother-in-law, GeorgeCastro, were hired to fill in for Cascante while he was ab-"Although Respondent offered testimony through employee NereydaTrianea to corroborate Weil's assertion that Rodriguez agreed he was callinga strike, Trianea vacillated when testifying, and I conclude her testimony isunreliable. While I credit Rodriguez. I observe that Weil probably construedRodriguez' comment as an admission that he was calling a strike.I infer that De Carlo had learned that Rodriguez asked another unionfor assistance, as De Carlo admittedly used derogatory terms when address-ing Rodriguez when he got to the plant on March 23.sent from mid-January until the end of February. Signifi-cantly, Weil informed Rodriguez, when the latter told himthat he had been selected as the union steward, that itwould be all right for then but not later on. It is in theabove context that Weil told Rodriguez immediately afterCascante's return to work that he had been instructed to cutcosts and planned to accomplish such by laying off Castroand Rodriguez, but that he intended to recall Rodriguez asa supervisor because he was pleased with his work and theway he communicated with employees. When Rodriguezasked if Weil had decided upon such a course of actionbecause he [Rodriguez] was "making too many waves,"Weil denied that such was the case and indicated he wasserious about the supervisory offer.Since Respondent, in effect, rehired Rodriguez to accom-plish Cascante's supervisory duties in his absence, and Weilpredicted his status would change at the time the unionsteward matter was first raised, I am unwilling to infer thatWeil's early March decision to lay Rodriguez off and bringhim back as a supervisor was occasioned by the employee'sunion activities. Accordingly, I find that General Counseloffered insufficient evidence to prove that Respondent un-lawfully threatened in early March to lay Rodriguez off orpromote him to a supervisory position because he presentedand pressed grievances pursuant to a collective-bargainingagreement. For the reasons stated, I recommend that para-graph 9 of the complaint be dismissed.By Assistant Plant Manager RiccardiThe General Counsel claims that Respondent violatedSection 8(a)(1) of the Act when Riccardi, during discussionof a grievance with Rodriguez, informed him he was mak-ing too many waves and he would fit him with cementshoes. I have credited Rodriguez' version of the conversa-tion and therefore find, as alleged, that Respondent,through the described comment by Riccardi, threatenedRodriguez in violation of Section 8(aXl1) of the Act duringdiscussion of the Juan Castro matter.The March 17 letterThe General Counsel contends, and I agree, that Respon-dent violated Section 8(a)(1) of the Act when it informedRodriguez by letter dated March 17 that he could no longeract as union steward.In Bates Brothers, Inc., 135 NLRB 1295, 1297 (1962), theBoard stated:It is well established that, in the absence of specialcircumstances, an employer does not have a right ofchoice either affirmative or negative as to who is torepresent employees for any of the purposes of collec-tive bargaining.Respondent, in effect, argues that special circumstances ex-istent in this case justified the issuance of its March 17 let-ter. Thus, it sought to prove that it published the March 17letter and delivered it to Rodriguez after Union OfficialGobbo informed Respondent Vice President Goldberg in atelephone conversation that Rodriguez was not the officialunion steward at the plant and that union dues should be569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeducted from his earnings. Apart from the fact that thedescribed testimony offered by Respondent was pure hear-say and is otherwise suspect,16I conclude Respondent's de-fense is without merit, as the record clearly reveals Rodri-guez was justified in believing upon receipt of the letter thatRespondent rather than the Union was removing him fromhis position as union steward. Indeed, he voiced this opin-ion to Weil and Goldberg immediately after he received theletter. While one would expect that Goldberg would havethen explained that he had discussed the situation with theUnion before the letter was prepared, he said nothing whenconfronted by Rodriguez. Similarly, Weil failed to explainthe reason the letter was prepared and limited his commentto an inquiry as to whether Rodriguez was threatening himwhen the latter observed the employees were angry overCottina's discharge and would be angry when they foundout about the letter. I sum, I find that Respondent unilater-ally sought to oust Rodriguez from his union steward posi-tion by delivering the March 17 letter to him and that, bysuch action, Respondent violated Section 8(a)(I) of the Actas alleged."B. The Alleged 8(a)(3) ViolationsThe Castro dischargeI find that the General Counsel has offered insufficientevidence to prove that Respondent discharged George Cas-tro for discriminatory reasons.It is undisputed that Respondent knew when it hiredCastro that he was on layoff from U.P.S. Similarly, Weilmade it clear at the time that Castro was hired that the jobwas temporary and would last only until Foreman Cascantereturned to work after his trip to Chile.The record reveals that shortly after Cascante returned towork, Weil instructed him to terminate Castro. The onlysignificant evidence supportive of the General Counsel's po-sition is that evidence which reveals that Cascante, uponreceiving Weil's instruction to terminate Castro, informedRodriguez he felt the Company was terminating Castro toget even with Rodriguez because of his union activities. Irefrain from placing undue emphasis upon Cascante's re-mark, as it is clear that Weil rather than Cascante orderedthe termination. Moreover, Weil's decision was perfectlyconsistent with his stated intention at the time Castro washired-that the job would be temporary and would expirewhen Cascante returned to work.The General Counsel contends that Weil's refusal totransfer Castro to another department at Rodriguez' re-16 Gobbo was not called as a witness, and Goldberg's testimony is suspect,as: (I) Union Representative De Carlo had designated Rodriguez as theofficial steward, (2) no evidence was offered to show the Union was aware ofRodriguez' seniority status, and (3) the letter covered matters which were notshown to have been discussed between Goldberg and Gobbo, i.e., theUnion's bylaw provisions regarding employees' eligibility for steward posi-tions,17 The General Counsel claims Respondent violated Sec. 8(aXI) of the Actby unlawfully restricting the actions of union stewards during working time.Apart from the fact that such alleged violation was not included in thecomplaint, I refrain from finding a violation, as the subsisting contract per-mits Respondent to regulate the activities of union stewards during workingtime. See Joint Exh. , art. IV, sec. 2.quest and the fact that it assigned a private detective to thereceiving department approximately 1-1/2 weeks after Cas-tro was terminated reveal a discriminatory motive for thedischarge. I cannot agree. With regard to the refusal totransfer, Rodriguez testified that Respondent opened twonew departments in late February and hired some 25 newemployees to staff them. From this I am urged to infer thatRespondent could have used Castro in one of the new de-partments. The difficulty with this contention is that Re-spondent denied that it hired 25 new employees or openedany new departments at the time in question. Respondent'sbooks and records might have conceivably shown the truestate of affairs during the period in question, but the bestevidence was not placed in the record by either party. Withthe record in such a posture, I am unwilling to credit Rod-riguez' sweeping assertion that 25 new employees werehired in two new departments in late February. Similarly,General Counsel's proof that shortly after Castro's dis-charge Respondent assigned one Lopez Chavez to workwhich Castro had previously performed was effectively neu-tralized by Respondent's testimony, which reveals it hadtheft problems and that Chavez was a licensed detectivewho was assigned to the receiving department to ascertainwho was doing the stealing. I have no reason to doubt thatChavez is a detective as claimed, and if this is the case, hisassignment to the receiving department for the reason givenby Respondent negates General Counsel's contention thatthe workload in the receiving department at the time ofCastro's termination dictated his retention rather than hisdischarge.Consideration of the facts and circumstances set forthabove leads me to conclude, and find, that General Counselhas failed to prove by a preponderance of the evidence thatGeorge Castro was discharged by Respondent in violationof Section 8(a)(3) of the Act as alleged. Accordingly, I rec-ommend that this complaint allegation be dismissed.The Rodriguez dischargeRespondent claims Rodriguez admitted on the day of hisdischarge that he was calling a strike, and the GeneralCounsel claims he was actually calling a short meeting toshow employees the March 17 letter. In point of fact, hewas attempting to cause employees, some of whom werescheduled to return to work at noon, to meet with him inRespondent's parking lot so they could decide what, if any,action they would take to protest Respondent's attempt toremove Rodriguez from the union steward position. Apartfrom the semantics, Respondent defends the discharge byclaiming it was lawful, as the subsisting collective-bargain-ing agreement contains a broad no-strike clause, and Rodri-guez violated the contractual provision." As I have foundthat Respondent engaged in an unfair labor practice whenit delivered the March 17 letter to Rodriguez, the real issueraised by the discharge is whether the instant no-strikeclause precluded employees from protesting Respondent'sunfair labor practice by striking." See art. XIII, Jt. Exh. 1.570 LUSTRELON, INCORPORATEDIn Mastro Plastic Corp. and French-American Reeds Mfg.Co., Inc. v. N.L.R.B., 350 U.S. 270 (1956), the SupremeCourt refused to imply a waiver of the right to strike againstthe unfair labor practices there involved from a no-strikeclause contained in a collective-bargaining agreement. InArlan's Department Store of Michigan, Inc., 133 NLRB 802(1961), the Board rejected a broad reading of the Court'sdecision which would have excluded all unfair labor prac-tice strikes from the operation of no-strike clauses and con-cluded that "only strikes in protest against serious unfairlabor practices should be held immune from general no-strike clauses." (Footnote omitted.) The test to be appliedin determining seriousness was experience, good sense, andgood judgment.Viewing the facts in the instant case, I conclude and findthat Respondent engaged in a serious unfair labor practicewhen it sought by the letter dated March 17 to removeRodriguez from his union steward position. The evidence inthis record reveals quite clearly that the Union exhibitedlittle, if any, interest in Respondent's employees. Thus,when Rodriguez informed De Carlo of Respondent'sMarch 17 letter and of the fact that the employees werediscussing a strike, the Union did nothing. In this context, Ifind that Respondent's removal of Rodriguez from theunion steward position left the employees with virtually nomeaningful union representation. I infer that Respondentintended such a result, and I conclude that its attempt todeprive employees of any meaningful representation consti-tuted a serious unfair labor practice within the meaning ofthat term as used in Arlan's, surpa. In sum, I find that Rod-riguez engaged in protected activity when he sought em-ployee support to protest Respondent's unfair labor prac-tice on March 22, and I conclude the no-strike clause wasnot operable in the situation. Accordingly. I find that Re-spondent discharged Rodriguez in violation of Section8(a)(1) and (3) of the Act on March 22, 1977, as alleged inthe complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bythreatening union steward Rodriguez with reprisal becausehe pressed employee grievances and by attempting to re-move him from his union steward position.4. Respondent violated Section 8(a)(l) and (3) of the Actby discharging Francisco Rodriguez because of his unionactivities.5. The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of the Act.6. Respondent has not committed any other unfair laborpractices alleged in the complaint.REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist therefrom, and, in view of the serious na-ture of the unfair labor practices, which effectively deprivedemployees of union representation, the Order will requireRespondent to cease and desist from infringing upon theSection 7 rights of employees in any other manner.Respondent will be required to offer Francisco Rodriguezreinstatement to his former position of employment or, ifthat position no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired to perform the work which he had beenperforming. Additionally, Respondent will be ordered tomake this employee whole for any loss of earnings he mayhave suffered by reason of his unlawful termination. withbackpay to be computed on a quarterly basis, less his netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed in F WWoolworth Compan)', 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).'9Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'Respondent, Lustrelon, Incorporated, Edgewater, NewJersey, its officers, agents, representatives, successors, andassigns, shall:I. Cease and desist from:(a) Threatening employees with reprisal because theypresent or press employee grievances pursuant to a collec-tive-bargaining agreement.(b) Attempting to remove employees from the unionsteward position.(c) Discharging employees or otherwise discriminatingagainst any employee for the purpose of discouraging em-ployees from engaging in union activity or other concertedactivity for their mutual aid or protection.1' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). TheGeneral Counsel seeks interest on backpay due of 9 percent per annum inthis case. In view of the Board's recent revision of the interest rate in FloridaSteel Corporation, supra, the request is denied. in agreement with the Board.I find interest at 7 percent per annum is adequate.20 In the event no exceptions are filed as provided by Sec. 104.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization; to form, join, or assist labor organizations; tobargain collectively through representatives of their ownchoosing; and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section 7 of the Act, or to refrainfrom any or all such activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Francisco Rodriguez immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights previously enjoyed,and make him whole for any loss of pay due to the violationagainst him in accordance with the manner set forth in theremedy.(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in Edgewater, New Jer-sey, copies of the attached notice marked "Appendix."2'Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed by Respon-dent, shall be posted by it immediately upon receipt thereofand maintained for a period of 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.21 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective-bargaining or othermutual aid or protectionTo refrain from any or all such activities except tothe extent that the employees' bargaining represent-ative and employer have a collective-bargainingagreement which imposes a lawful requirement thatemployees become union members.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT threaten employees with reprisal be-cause they present and press employee grievances pur-suant to a collective-bargaining agreement.WE WILL NOT attempt to remove employees fromthe union steward position.WE WILL NOT discharge employees or otherwise dis-criminate against them to discourage employees fromengaging in union activity or other concerted activityfor their mutual aid or protection.WE WILL NOT in any manner interfere with, restrain,or coerce you in the exercise of your rights under theNational Labor Relations Act as set forth above.WE WILL offer Francisco Rodriguez immediate andfull reinstatement to his former job or, if such job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges,and WE WILL make him whole for any loss of earningshe may have suffered as a result of the discriminationagainst him.LUSTRELON, INCORPORATED572